ACCEPTED
                                                                                                                                               03-15-00295-CV
                                                                                                                                                       5399950
                                                                                                                                    THIRD COURT OF APPEALS
                                                                                                                                               AUSTIN, TEXAS
                                                                                                                                          5/22/2015 2:13:56 PM
                                      CLARK, TREVINO & ASSOCIATES                                                                            JEFFREY D. KYLE
                                                                                                                                                        CLERK
RONALD L. CLARK                                                 NOT /\l’2\RTNF,RSlI|P                  Tl3l.l‘.PHONE:    (5l2)445~l580
R. JAIME    TREVINO                               Employees ofFarn1cIs Insurance        ljxclialige,    FA('SIi\llLl£:   (512) 383-0503
N/\Dl/\   RAMKissooN                        A Member oflhc   Farmers Insurance Group ofCompauies
ETHAN F. Goonwm                                                                                               RECEIVED IN
ROBERT A. HOUSE                                              MAILING ADDRESS:                           3rd COURT      OF APPEALS
                                                                                                                ADDRESS:
                                                                                                       PH\’S[(‘Al,

                                                                l’.O.   Box 258829                          AUSTIN,     TEXAS
                                                                                                       Soulhpark One, Suite 920
                                                       Oklahoma City      OK   73125-8829               5/22/2015
                                                                                                       1701 Directors2:13:56 PM
                                                                                                                      Boulevard
                                                                                                       Austin TX 78744D. KYLE
                                                                                                          JEFFREY
                                             Please Reference  Our File # in Your Correspuudcllcc                 Clerk
                                           Corrcsponllcncc   Can he SenttoIcga|docsﬂiWfarn1crx.conI
                                        ABOVE EMAIL IS NOT F.-FILING OR E—Sl-IRVICE CONTACT

      May     18,   2015

      VIA E-FILING


      Honorable Jeffrey D. Kyle, Clerk
      Court of Appeals, Third District of Texas
      P.O. Box 12547
      Austin, Texas 78711-2547

      Re:        Court of Appeals Number: 03-15-00295—CV
                 Trial Court     Case Number: 12-1 1 l7-C26

      Style:     Kosrecka v. Smokey Mo's Franc/7ise, LLC d/b/a Smokey Mo's                             BBQ;       In District Court;
                 26th District Court; Williamson County, Texas
                 Our File No: 12-2421 53

      Dear Mr. Kyle:

      This    letter is to   request that you change      my contact information to the following:
                 Robert A. House
                 Clark, Trevino     &
                                  Associates
                 1701 Directors Blvd., Suite 920
                 Austin, Texas 78744
                 (512) 445-1582—phone
                 (512) 383-0503-fax
                 robert.l1ouscgq}farmersinsuraiicecom




      ~~ 4e
      Thank you for your kind assistance            in this matter.


      Sinccr     ly,




      Robert A. House
      Direct Line: (512)445-1582
      Email: robert.house@farmersinsurance.com
      RAH/d2jw
      Enclosures
May   18,   2015
Page 2



0:          Lisa David
            Williamson County District Clerk
            405 Martin Luther King
            PO. Box 24
            Georgetown, Texas 78626

            Stuart   Whitlow
            17.20   & Semler, PLLC
            1104    S.   Mays,   Ste.   116
            Round Rock, TX 78664